Case 2:20-cv-10288-AJT-EAS ECF No. 12-4 filed 05/11/20   PageID.304   Page 1 of 2




                          EXHIBIT C
                Case 2:20-cv-10288-AJT-EAS ECF No. 12-4 filed 05/11/20 PageID.305                                                                         Page 2 of 2
                                          VEHICLE SEIZURE FORM
                                                         otice of Seiz                   e and Intent                            Forfeit                              v1HC1111912O, 7
                                                         lnc1dt•nt No.I I mw                   ---,-'-:1:-=la~tc:.::o,::=:fs~·IF-u,-=c::......::~:.:::::~--~l~C!!:la!!..,m!!!.Dcad~
                                                                                                                                                                                  !:!.line!_'- . - -
                                        A,cncv l 11111
                                          Sheriff/
      $elailtl A,ff>CY Address 11• l <"1<                Sctzmg Agency I'll<~                               , Locai ion of Seizure:

      4747 Woodward, Detroit 48201 (313) 224-2222


      -
    ~ rt ,,n ..,f\ch,.:lc (~<'ar, makr, mod<"I, Vl~d c o l o ~


                                                                                                                                    Odomoter
     Plate#
                                                                                                                                     0 .1.C.
     \\.C.S. Control#                                                                                                                           I



               Other perso al property was nli~o seized in this ma ~er:                         [     ] No         [    ] Yes (Case No.                  _______                            _)




           CUIM PRO EDURES (Check At Least One)
               [ J     PUSH-OFF (VIOLATION OF THE CONTROLLED SUBSTANCES ACT)
                   . You are reby n_o~ified the vehicle ~escrihed a?ove was 51ized a~d is subject to ror;reiture pursuant to MCL , 33.7521, et seq.
             f?r e1~er 1) the le, receipt, or transporfatmn or the mtended sale, receipt, or transportation of narcotics; OR 2) the facilitation of a
             \10lation        of
                            the ta~s drug laws. If th,~ owner decides to claim an interest in the vehicle s/he must contact the Wayne County
             Prosecutors O en~ (313) _224-804? or (313) 967-6980 or (313) 224-5831 AFfER 3 business days but no longer than twenty (20)
             days of recemng ~is Notice ?f Se1~ure. 'The .owner. may co~1test the seizure pr if agreeahk by WCPO enter into a settlement
             ~ e n t to re-claim the vehicle With the Vehicle Seizure Umt of the Wayne County Pn1secutor's Office by app ~ring at 1441 St.
             ~ ~~ 12~ F1oor, Detroit, Ml. ~e redEm1ption fee for settJemen1, of the vehicle will depend upon the facts and circ imstances of the
                    A _tov.    1 d storage fee will also apply. Failure to file Jl written notice of clatim of interest within 20 days shall
             result m your oss of owners{lip of the vehicle and it being forfeited and disposed of according to law. This forfeiture
            acbon lS separa ~ from any other property that may have been seized for which you have received a civil notice of seizure and intent to
            f. rfe1t and or my related cnminal proceeding.

           [    ] l\"UISANCE ABATEMENT
                  \ ou are n died that the property clescribed above was seized pursuant to MCL 600.~1801, et seq. and/or com :ton law nuisance
                                    the purpose of lewdness, assignation, solicitation for prostitution or gambling, or used by, or kept for the use of,
                                    J.SOrderly persons or used for the unlawful manufacture, storing, transporting, sale, keeping for sale, giving away,
                        or (i       t ng of any controlled substance or any intoxicating liquors as defined by statute; or for involvement in or aiding
             .....,,~"'I' drag racmg purr.uant to MCL 257.626a, Wayne County Ord. No. 2000-328 Sec. 6 of Chapter 207-Public Nuisances
                                 tially .mdar city ordmancc. If the owner decides to claim an interest in the vehicle sfhe must <:1)ntact the Wayne
                       ~-~-~ .....,r Office at (313) 224-8045 or (313) 967-6980 or appear at 1441 St. Antc1ine, 12th Floor, Detroit, Michigan AFfER
          3                            t <J longPr than thirty (30) days of receiving this Notice of Seizure to claim the vehicle. 'fbe owner may contest
                eirurc        f Ir!:     l by WCPO entl!r into a settlement agreement to re-claim the vehicle which may include a redemption fee
              d      of. $9QO oo (1            zur ), $1,800 oo (2nd Seizure), $2,700.00 (3rd Seizure), etc. plus towing and storage. Failure to file a
          claim of intt-rest within 30 days shnJJ c11use you to lose ownership of the listed vehicle resulting in its forfeiture and
          being disposed of nccordJng to law. 111i forfeiture proceedi~ is separate from any related civil or criminal pr lceeding.

          [ J OPl..RA' L"lG \\'HILB INTO:~ICATED/IMPAlRltD (VIOI..ATION O~tTHE DRUNK DRIVING LAWS)
                YQu ar,     1fied ti at the vch le e cribed above was seized and is subject to forfeiture pursuant to an arrest for Operating
      \Vhile Intoxicated/Imparred m v10lation of MC L 257.625 et seq '11w owner of the vehicle may contact the WCPO for available office
      hours or appo.ntment at (313) 967-6980 or (313) 224-8045 or (313) 224-5831 AFTER 3 business days from thfr ~ate of seizure or
      after receiving this Noticr of Seizure to claim the vehicle to rither ,~ntest thl' seizure m:,ili~reeable by W~P? ent11 mto ~ settlement
      agreement to         m the, hidr Tht v1:t11cle forfeiture action is ,;eparate from any relatel! civil and/or cnm1nal proceeding.

     PROOF OF SE VICE
          I sen-ed a ~ of this Notice of Seizure and Intent to Forfeit upon:
                                                                               I) IC{.   cJ




      - - ~
Pnntrd Name of(,tf\ r
                     I"> 'i

                                    ..,e_
                                   dB       c
                                                                               I
                                                                               ( 11) &   l k


                                                                               D tc ',1gncd

                                                                                                                                 crver
